Citation Nr: 1417517	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO. 10-18 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to the service-connected sleep apnea or the low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As a procedural matter, the Veteran also properly perfected an appeal as to the January 2009 reduction of the low back disability rating from 20 percent to 10 percent effective October 28, 2008. In an August 2013 report of contact, the Veteran indicated that the retroactive restoration of his 20 percent rating for his low back disability would satisfy his appeal as to that issue. In a rating decision later in August 2013, the RO restored the 20 percent rating effective January 4, 2006. As the Veteran's 20 percent disability rating was restored, the appeal as to the rating reduction has been resolved and is not before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the February 2010 VA examiner stated that the Veteran's type II diabetes mellitus was not secondary to his service-connected sleep apnea. However, the opinion is not adequate as the examiner did not specifically and separately address whether type II diabetes mellitus was caused by the Veteran's sleep apnea or whether type II diabetes mellitus was aggravated beyond its natural progression by the sleep apnea. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). In addition, the Veteran reported during the hearing that a physician told him his diabetes mellitus was due to weight gain. The Veteran testified that the service-connected low back disability resulted in immobility and weight gain. Further, the examiner did not address whether the Veteran's type II diabetes mellitus is otherwise directly related to his active duty service. Thus, the claim must be remanded for a new VA examination.

During the hearing before the undersigned, the Veteran's representative specifically requested that an outside medical opinion be obtained under 38 C.F.R. § 3.328. However, as the prior VA examination was inadequate, the Board finds that the proper course of action at this time is to remand the claim so that a new, adequate VA medical examination and medical opinion can be obtained. Further, the complexity and controversy involved in this case at this time does not warrant a remand for an outside medical opinion. Should further development be necessary after the new examination is administered, the Board will at that time consider the merits of obtaining an outside medical opinion.

Accordingly, the case is REMANDED for the following action:

1. All appropriate efforts should be made to obtain all outstanding medical records from the Maine VA Medical Center and the VA Enid, Oklahoma, CBOC from July 2013 forward.

2. Schedule the Veteran for a VA examination to address his claim for service connection for type II diabetes mellitus, to include as secondary to service-connected sleep apnea or a service-connected low back disability. The claims file must be made available and reviewed by the reviewer. A note that it was reviewed should be included in the opinion. 

After reviewing the claims file and the associated electronic files, the reviewer should answer the following questions:

a) Did the Veteran's type II diabetes mellitus manifest within one year of separation from service and, if so, what was the severity of the disability at that time?

b) Is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus was caused by either: 

1) The Veteran's service-connected sleep apnea?

2) The Veteran's service-connected low back disability, which the Veteran contends resulted in immobility and significant weight gain and thereby his diabetes?

c) If the sleep apnea or low back disability did not cause the type II diabetes mellitus, is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus was aggravated (i.e., worsened) beyond its natural progression by either: 

1) The Veteran's service-connected sleep apnea?

2) The Veteran's service-connected low back disability, which the Veteran contends resulted in immobility and significant weight gain and thereby his diabetes?

If aggravation is found due to either service-connected disability, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of type II diabetes mellitus by the service-connected disability.

d) If the Veteran's type II diabetes mellitus did not manifest within one year after separation from service and is not caused or aggravated by sleep apnea or the low back disability, is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus is related to service?

A detailed rationale supporting the reviewer's opinion should be provided. The examiner's attention is directed to an abstract from a medical article submitted by the Veteran in March 2014 which indicates the presence of a correlation between sleep apnea and type II diabetes mellitus. Further, the Veteran has reported that two doctors have told him that his type II diabetes is related to his sleep apnea, which he is competent to report. See BVA Hearing Transcript, March 2014. The Veteran should be considered credible.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


